    Case 6:20-cv-00909-EJK Document 24 Filed 08/04/21 Page 1 of 9 PageID 2269




UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION


MEREDITH G. WOZNICZKA,

                     Plaintiff,

v.                                                           Case No: 6:20-cv-909-EJK

COMMISSIONER             OF       SOCIAL
SECURITY,

                     Defendant.
                                            /

                                        ORDER 1

        Plaintiff, brings this action pursuant to subchapter II of the Social Security Act

(the “Act”), as amended, 42 U.S.C. § 405(g), to obtain judicial review of a final

decision of the Commissioner of the Social Security Administration (the

“Commissioner”) denying her claim for Disability Insurance Benefits (“DIBs”) under

the Act. Plaintiff filed her claim for DIBs on June 5, 2017. (Doc. 21 at 1 (citing Tr.

201, 301–05).) 2 Upon review of the record, including a transcript of the proceedings

before the Administrative Law Judge (“ALJ”), the ALJ’s decision, the Appeals



1
  On October 19, 2020, both parties consented to the exercise of jurisdiction by a
magistrate judge in this case. (Doc. 16.) Accordingly, the case was referred to the
undersigned by an Order of Reference on October 20, 2020. (Doc. 18.)
2
  In 2017, the regulations changed regarding the weight of a treating source’s medical
opinion for claims filed after March 27, 2017 (the “Revised Regulations”). 20 C.F.R.
§ 404.1527(c) (2017). Plaintiff filed her claim on June 5, 2017, so the Revised
Regulations apply.
     Case 6:20-cv-00909-EJK Document 24 Filed 08/04/21 Page 2 of 9 PageID 2270




Council’s decision, the administrative record, and the pleadings and memorandum

submitted by the parties (Docs. 17, 21), the Commissioner’s final decision is due to be

affirmed, pursuant to sentence four of 42 U.S.C. § 405(g).

I.       ISSUES ON APPEAL

         Plaintiff raises the following issues on judicial review:

         A. The ALJ erred in determining that the opinion of Brian
            McGraw, D.O. (hereinafter, “Dr. McGraw’s Opinion”) was
            only “partially persuasive.” (Doc. 21 at 13.)

         B. The ALJ erred in determining that the opinion of Stuart A.
            Rubin, M.D. (hereinafter “Dr. Rubin’s Opinion”) was only
            “partially persuasive.” (Doc. 21 at 25.)

II.      STANDARD OF REVIEW

         The Eleventh Circuit has stated:

               In Social Security appeals, we must determine whether the
               Commissioner’s decision is supported by substantial
               evidence and based on proper legal standards. Substantial
               evidence is more than a scintilla and is such relevant
               evidence as a reasonable person would accept as adequate
               to support a conclusion. We may not decide the facts anew,
               reweigh the evidence, or substitute our judgment for that of
               the [Commissioner].

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citations and

quotations omitted). “With respect to the Commissioner’s legal conclusions, however,

our review is de novo.” Lewis v. Barnhart, 285 F.3d 1329, 1330 (11th Cir. 2002).




                                             -2-
  Case 6:20-cv-00909-EJK Document 24 Filed 08/04/21 Page 3 of 9 PageID 2271




III.   DISCUSSION

       The ALJ found that Plaintiff had the residual functional capacity (“RFC”) to

“perform light work. . . except she can occasionally stoop, kneel, crouch, crawl[,] and

climb ramps and stairs but never climb ladders, ropes, or scaffolds. [Plaintiff] can

reach, including overhead, frequently with the left upper extremity and occasionally

with the right upper extremity.” (Tr. 30.) In making this determination, the ALJ found

Drs. McGraw’s and Rubin’s Opinions only partially persuasive. (Tr. 35–36.) In light

of the revised regulations, the Court finds that the ALJ’s determination that Dr.

McGraw’s Opinion was partially persuasive is supported by substantial evidence. As

for Dr. Rubin’s Opinion, the Court finds that the ALJ misstated the record when

articulating reasons why that opinion was only partially persuasive. However, this

error was harmless because Plaintiff’s RFC was just as restrictive as the limitations

opined by Dr. Rubin.

       A. Dr. McGraw’s Opinion

       The ALJ said the following about Dr. McGraw’s Opinion:

             In March 2017, Dr. McGraw opined the claimant could
             work full time with restrictions of no overhead lifting,
             pushing greater than 10 pounds with the upper extremity
             because of right shoulder impingement and possible rotator
             cuff tear. In April 2017, Dr. McGraw opined the claimant
             needed time to remain out of work to attend scheduled
             appointments and physical therapy. She is to stand and sit
             for 10 minutes every hour. On April 24, 2017, an unsigned
             letter noted the claimant should remain out of work so she
             might attend scheduled appointments and physical therapy.
             She would benefit from avoiding large crowds to avoid
             injury exacerbation while healing. The claimant was not to
             lift overhead, push, pull or lift greater than 10 pounds with



                                         -3-
    Case 6:20-cv-00909-EJK Document 24 Filed 08/04/21 Page 4 of 9 PageID 2272




               right upper extremity. The undersigned finds these opinions
               partially persuasive. However, Dr. McGraw noted the
               claimant felt instant relief following the one injection he
               provided. The claimant’s MRI of the right shoulder showed
               edema and was suspicious for a sprain, there was no rotator
               cuff tear, no fracture and no soft tissue mass. She did engage
               in physical therapy but she did not return to Dr. McGraw
               for any further right shoulder treatment. It is reasonable the
               claimant would require a short recovery period with the
               MRI showing a bruise and possible strain, but there is
               nothing revealing these should be permanent right shoulder
               restrictions.

(Tr. 36.)

        Plaintiff argues that the ALJ’s reasons for finding Dr. McGraw’s Opinion

“partially persuasive”—Plaintiff’s relief from injections; the MRI results showing no

rotator cuff tear, fracture, or soft tissue mass; and the ending/ceasing/stopping of

treatment with Dr. McGraw—are unsupported by the record. (Doc. 21 at 14.) Plaintiff

asserts this error resulted in the ALJ finding that Plaintiff has the RFC to perform light

work, which she contends she cannot. (Id. at 14–15.) The aspect of “light work”

Plaintiff argues Dr. McGraw’s Opinion conflicts with is the ability to lift “no more

than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10

pounds.” (Id. at 14 (citing 20 C.F.R. § 404.1567(b)).) 3 In support of this purported


3
    “Light work” is defined as:

               [L]ifting no more than 20 pounds at a time with frequent
               lifting or carrying of objects weighing up to 10 pounds. Even
               though the weight lifted may be very little, a job is in this
               category when it requires a good deal of walking or
               standing, or when it involves sitting most of the time with
               some pushing and pulling of arm or leg controls. To be
               considered capable of performing a full or wide range of



                                            -4-
    Case 6:20-cv-00909-EJK Document 24 Filed 08/04/21 Page 5 of 9 PageID 2273




limitation, Plaintiff points to other portions of the record. (Id.) The Commissioner

argues that the ALJ “reasonably found” that Dr. McGraw’s Opinion was only

partially persuasive, and revisiting this issue on judicial review is “ask[ing] this Court

to reweigh the evidence or substitute its judgment for the ALJ’s judgment.” (Id. at 24

(citing Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014)).)

        Under the revised regulations, the Commissioner no longer “defer[s] or give[s]

any specific evidentiary weight, including controlling weight, to any medical

opinion(s) or prior administrative medical finding(s), including those from [] medical

sources.” 20 C.F.R. §§ 1520c(a), 416.920c(a). Rather, the Commissioner must

“consider” the “persuasiveness” of all medical opinions and prior administrative

medical findings. Id. To that end, the Commissioner considers five factors: 1)

supportability; 2) consistency; 3) relationship with the claimant; 4 4) specialization and

5) other factors “that tend to support or contradict a medical opinion or prior

administrative medical finding.” Id. §§ 404.1520c(c).

        The most important of these factors are supportability and consistency, and the

ALJ must explain the consideration of those two factors. Id. §§ 404.1520c(a), (b)(2).


              light work, you must have the ability to do substantially all
              of these activities.

20 C.F.R. § 404.1567(b).
4
  This factor combines consideration of the following issues: length of the treatment
relationship, frequency of examinations, purpose of the treatment relationship, extent
of the treatment relationship, and examining relationship. 20 C.F.R. §§
404.1520c(c)(3)(i)–(v).




                                           -5-
  Case 6:20-cv-00909-EJK Document 24 Filed 08/04/21 Page 6 of 9 PageID 2274




The ALJ may, but is not required to, explain how he or she considered the other factors

(i.e., relationship with claimant, specialization, and “other factors”). Id.

§§ 404.1520c(b)(2); 416.920c(b)(2). In assessing the supportability and consistency of

a medical opinion, the regulations provide that the ALJ need only explain the

consideration of these factors on a source-by-source basis—the regulations themselves

do not require the ALJ to explain the consideration of each opinion from the same

source. Id. §§ 404.1520c(b)(1); 416.920c(b)(1).

      In affording partial weight to Dr. McGraw’s Opinion, the ALJ found that the

findings therein were not supported by or consistent with portions of the medical

record. Namely, Plaintiff experienced relief from injections; the MRI results showed

no rotator cuff tear, fracture, or soft tissue mass; and Plaintiff stopped treatment with

Dr. McGraw. (Tr. 36.) However, as the Commissioner correctly asserts, “the issue is

not whether an alternative decision can be supported by the record, but whether this

decision is.” Taylor v. Comm'r of Soc. Sec., No. 6:13-cv-1598-Orl-DAB, 2014 WL

7273917, at *5 (M.D. Fla. Dec. 19, 2014).

      The Court finds that the ALJ’s analysis complies with the new regulations

because the ALJ adequately articulated the reasons for finding lack of supportability

and consistency in the record with Dr. McGraw’s Opinion. See Moberg v. Comm'r of

Soc. Sec., No. 6:19-cv-891-Orl-LRH, 2020 WL 4936981, at *4 (M.D. Fla. Aug. 24,

2020) (finding that the administrative law judge complied with the new regulations

when it articulated the various inconsistences with the medical record and the




                                          -6-
  Case 6:20-cv-00909-EJK Document 24 Filed 08/04/21 Page 7 of 9 PageID 2275




opinion); B.M. v. Comm'r of Soc. Sec., No. 1:19-CV-57 (TQL), 2020 WL 5270019, at *3

(M.D. Ga. Sept. 4, 2020) (same).

      B. Dr. Rubin’s Opinion

      The ALJ summarized Dr. Rubin’s Opinion as follows:

             Dr. Rubin opined the claimant could sit, stand/walk for 20
             minutes at a time to eight-hours per day combined with the
             need to continuously move every five minutes to avoid pain
             with the need to lie down or recline several times per day.
             She could lift, carry, push, pull up to 10 pounds
             occasionally; never reach above shoulder level or below
             desk level. She can frequently reach at desk level, only when
             the right shoulder is in neutral position. Use of hands is
             unrestricted; and she should never twist, crawl or climb. As
             of January 13, 2017, the claimant could sit half hour at a
             time up to six hours per day; stand/walk half hour at a time
             for four hours per day. She could lift up to 25 pounds
             occasionally and 10 pounds frequently; the remainder of
             the R/L remain unchanged.

(Tr. 35) (emphasis added) (mistakes in original). Ultimately, the ALJ afforded partial

weight to Dr. Rubin’s Opinion, finding that it was not supported by the medical

evidence in the record:

             The undersigned finds this opinion partially persuasive. Dr.
             Rubin noted the change in heavier lifting is related to [a]
             chiropractic note showing moderate to severe neck and
             upper mid back pain and trigger points. There is nothing
             suggesting that she had more severe muscle spasms prior to
             January 13, 2017 limiting the claimant to lifting 10 pounds.
             Additionally, treatment notes report 5/5 strength
             throughout. Dr. Rubin reported the claimant had no
             sensory deficits and no motor changes. There is nothing
             showing right shoulder capsulitis, she had left shoulder
             capsulitis. The claimant’s right shoulder MRI was normal
             except some edema and suspicious for sprain. The
             undersigned finds the claimant can perform the range of




                                         -7-
  Case 6:20-cv-00909-EJK Document 24 Filed 08/04/21 Page 8 of 9 PageID 2276




               light work activity with the noted limitations is consistent
               with the medical evidence of record as a whole.

(Tr. 35.)

         The ALJ’s findings that “nothing suggest[]s . . . more severe muscle spasms

prior to January 13, 2017” and “nothing show[s] right shoulder capsulitis” is contrary

to the evidence in the record, Plaintiff contends. (Doc. 21 at 28 (citing Tr. 35).) In

support, Plaintiff points to Dr. Rubin’s Opinion (Tr. 1099) and Dr. McGraw’s

treatment notes (Tr. 1358). (Id. at 27–29.) The Commissioner counters that because

the ALJ articulated reasons why the medical record does not support Dr. Rubin’s

Opinion, the ALJ has met his burden under the revised regulations. (Id. 29.)

         The undersigned agrees that the ALJ erred in finding that Plaintiff did not have

severe muscle spasms prior to 2017, as Dr. Rubin reported that “[t]hroughout 2016,

[Plaintiff] had significant spasms of the trapezius muscles, cervical paravertebral

muscles, suboccipital muscles, and thoracic paravertebral muscles.” (Tr. 1099.) The

ALJ also erred in finding that all treatment notes provide Plaintiff has 5/5 strength—

Dr. Rubin reported that Plaintiff had 4/5 strength throughout on March 7, 2017. (Tr.

1101.)

         However, these errors were harmless. Performing light work requires lifting no

more than 20 pounds and frequent lifting of 10 pounds. 20 C.F.R. § 404.1567(b). Dr.

Rubin opined that Plaintiff could lift up to 25 pounds occasionally and 10 pounds

frequently. (Tr. 35.) Thus, any error in affording partial weight to Dr. Rubin’s Opinion

was harmless because the ALJ ultimately found that Plaintiff had an RFC that was




                                           -8-
  Case 6:20-cv-00909-EJK Document 24 Filed 08/04/21 Page 9 of 9 PageID 2277




more restrictive than Dr. Rubin’s Opinion.

IV.     CONCLUSION

        Upon consideration of the foregoing, it is ORDERED AND ADJUDGED

that:

        1. The Commissioner’s final decision in this case is AFFIRMED; and

        2. The Clerk of Court is DIRECTED to enter judgment in favor of Defendant

           and CLOSE the file.

        DONE and ORDERED in Orlando, Florida on August 4, 2021.




                                        -9-
